753 N.W.2d 158 (2008)
In re ESTATE OF Doris Ruth MILES, Deceased
Gilbert J. Miles, Stephanie Miles, and Evan Miles, Co-Personal Representatives of the Estate of Doris Ruth Miles, Plaintiffs-Appellees,
v.
Soleus Healthcare Services of Michigan, Inc., ABC Medical Supply, Inc., Professional Breathing Associates, Inc., and IRB Medical Supply Company, Defendants, and
Staff Builders Home Health Care, Inc., Defendant-Appellant.
Docket No. 133829. COA No. 270033.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.